Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is responsive to the amendment filed 2/18/2021. Applicant amended claims 1, 5 – 8, 20, cancelled claim 4, added claim 24; claims 1, 3, 5 – 24 are pending in this application.

Response to Arguments
Applicant's arguments filed 2/18/2021 have been fully considered but they are not persuasive. 
Applicant in response to a 35 USC 112 (b) rejection of claim 4 asserts the term “different” should be interpreted as only the variation in “density” and not the “direction”. Examiner maintains magnetic flux is a vector and the modifier “different” can be used to describe both the density and the direction. The previous office action noted the limitation “different flux density” does not particularly point out and distinctly claim the subject applicant considers as the invention. Applicant’s amendment does not address the rejection in the claims but only in the remarks. Based on the foregoing 35 USC 112 (b) rejection is maintained.
Regarding claim 24, applicant argues the prior art is not a “Lorentz valve.” Examiner notes the claims do not require a “Lorentz valve.” Further regarding applicant’s argument that claim 24 requires “permanent magnetically interacting means arranged in the core of an air coil”, examiner respectfully disagrees. The claim requires the magnetic part to be arranged in “the core of the coil.” Examiner is interpreting bobbin (54, Fig. 2) disclosed by US Patent to Querejeta Andueza (10,054,244) around which coil 53 is wound as the coil core. Examiner maintains the magnetic part disclosed by Querejeta Andueza, located in the bobbin meets the limitation “magnetic part arranged in the core of the coil”  thereby meeting the limitations of the claimed subject matter. It is not clear what the applicant means by “claim 24 requires that the soft-magnetic part 36 is a separate part”, the magnetic part (54, Fig. 2) disclosed by Querejeta Andueza is a separate part that is provided in addition to the coil (53, Fig. 2) and interacts with the magnet arrangement. 
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Claim Objections
Claim 21 objected to because of the following informalities:  the limitation “the inclination in is chosen” should read, “the inclination is chosen”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5 – 7, 14 – 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, since flux density is a vector, the limitation “different flux density” lends itself to two different interpretations – opposite direction and change in flux density (B) as claimed in claim 5.
Further, the limitation “different” implies the claimed location has a dissimilar density. It is not clear what the “different” flux density is compared with. 
Claim 1 recites the limitation "the soft magnetic part" in describing the location of the soft magnetic.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3, 7, 14 – 15, 17, 22 as far as they are definite, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent to Querejeta Andueza (10,054,244) in view of US Patent to Parvin (1,995,718).
Examiner is interpreting the embodiment shown in figure 7 for this office action, some of the references not shown in the figures are interpreted from figures describing other embodiments.
Regarding claim 1, as far as it is definite, Querejeta Andueza discloses a valve, comprising an electrodynamic actuator which includes a magnet arrangement (50, Fig. 2) for generating a magnetic field, and a control element (45, 53, Fig. 3 and 61, Fig. 7) movable relative to the magnet arrangement (50, Fig. 2), wherein the control element (45, 53, Fig. 3 and 61, Fig. 7) includes an energizable coil (53, Fig. 2) which is arranged in the magnetic field and is firmly coupled to a coil carrier (54, Fig. 2), wherein the control element is movable between at least two defined positions, wherein permanent-magnetically interacting holding means are provided, which retain the control element in at least one of the defined positions, even when the coil is currentless (Col. 6, Lines 25 – 42), wherein the permanent-magnetically interacting holding means includes a magnetic part (61, Fig. 7) which is firmly coupled to the control element at least in the direction of movement of the control element and interacts with the magnetic field of the magnet arrangement.
Regarding the limitation “the magnetic field generated by the magnet arrangement includes a magnetic field area of different flux density (B), wherein the soft-magnetic part is arranged in this area of the magnetic field”, examiner maintains the magnetic flux density varies as a function of the distance from the magnet, the magnetic part (61, Fig. 7) is arranged at a distance from the permanent magnet thereby meeting the limitation “different flux density” compared to flux density between the magnets.
Querejeta Andueza does not disclose a soft magnetic part. However having a soft magnetic part in an electromagnetic actuator is well known in the art as taught by Parvin. Parvin teaches a soft material (Col. 1 Line 50 – 54) in an electromagnetic actuator that is subject to opposing forces. Therefore, a person having ordinary skill in the art will adapt the soft material in an electromagnetic actuator teaching 
Regarding claim 3, as far as it is definite, the magnetic part (61, Fig. 7) disclosed by Querejeta Andueza is configured as a rod.
Regarding claim 7, as far as it is definite, Querejeta Andueza discloses the magnet arrangement is formed by an arrangement of one permanent magnet (50, Fig. 2).
	Regarding claim 14, as far as it is definite, Querejeta Andueza discloses wherein magnetic part (61, Fig. 7) is arranged in the core (bobbin 54) of the coil.
	Regarding claim 15, as far as it is definite, the magnetic part (61, Fig. 7) moves in a linear direction with respect to the permanent magnet (50, Fig. 2).
	Regarding claim 17, as far as it is definite, the control element for actuating the valve member disclosed by Querejeta Andueza is linearly moveable. 
	Regarding claim 22, as far as it is definite, Querejeta Andueza discloses a fluid housing (107, Fig. 7) with fluid ports (13, 32, Fig. 7), at least one valve seat and a sealing element (45, Fig. 3) cooperating with the valve seat, wherein the sealing element is coupled to the control element.
Regarding claim 24, Querejeta Andueza discloses a valve, comprising an electrodynamic actuator which includes a magnet arrangement a magnet arrangement (50, Fig. 2) wherein the control element (45. 53 Fig. 3 and 61, Fig. 7) includes an energizable coil (53, Fig. 2) which is arranged in the magnetic field and is firmly coupled to a coil carrier (54, Fig. 2), wherein the control element is movable between at least two defined positions, even when the coil is currentless (Col. 6, Lines 25 – 42), wherein permanent-magnetically interacting holding means are provided. Querejeta Andueza discloses the permanent-magnetically interacting holding means includes a magnetic part (61, Fig. 7) which is firmly coupled to the control element at least in the direction of movement of the control element and interacts with the magnetic field of the magnet arrangement. Further, the soft-magnetic part (61, Fig. 7) is arranged in the core (bobbin 54) of the coil.


Claims 18 and 19, as far as they are definite, are rejected under 35 U.S.C. 103 as being unpatentable over US Patent to Querejeta Andueza (10,054,244) in view of US Patent to Parvin (1,995,718) and US Patent Application Publication to Reiter et al. (2015/0069860).
	Regarding claims 18 and 19, as far as they are definite, Querejeta Andueza does not disclose a control element that is rotatable about an axis or the maximum angle of rotation is less than 45°.
	However, Reiter et al. teach a solenoid valve that can be manufactured at a low cost and is suitable for miniature applications comprising a control element (50, Fig 5) that is capable of maximum angle of rotation of 45°. 
Therefore, a person having ordinary skill in the art would adapt the control element that is capable of rotation less than 45° teaching of Reiter et al. to the magnetic latching valve disclosed by Querejeta Andueza to have a valve that maintains the position when the coil is de-energized and can be manufactured at a low cost and is suitable for miniature applications.
	
	Allowable Subject Matter
Claims 8 - 13 and 23 are allowed.
Claims 5 – 6, 16, 20 – 21, objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umashankar Venkatesan, whose telephone number is (571)270-5602.  The examiner can normally be reached Monday - Friday (8:30 AM - 5:30 PM Eastern Time). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571)272-6007, Craig Schneider can be reached at (571)272-3607 and Ken Rinehart can be reached (571)272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UMASHANKAR VENKATESAN/
Primary Examiner, Art Unit 3753